Citation Nr: 0110055	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  99-20 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection, on a direct and 
secondary basis, for a skin disorder.  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected low back pain with 
diffuse polyarthralgia (formerly rated as Reiter's Syndrome).  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from August 1969 to February 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision by the RO 
which denied an increased rating for the veteran's low back 
disorder and found that the claim of service connection for a 
skin disorder was not well grounded.  


REMAND

During the pendency of this appeal, there has been a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to its duty-to-assist obligation, and supercedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Based on this legislative change and the evidence in this 
case, it is evident that a Remand is necessary.  In this 
regard, the claim of service connection was denied on the 
basis that it was not well grounded-a concept eliminated by 
the above-cited act.  In addition, as to the increased rating 
issue, the veteran asserted that his service-connected low 
back disability resulted in neurological symptomatology, 
including radiating pain into his lower extremities and 
tingling in the toes of his feet.  A special neurological 
examination should be ordered to address the veteran's 
complaints.  As to the joint examination that was conducted 
in June 1999, it does not appear that the examiner had the 
benefit of the claims folder, did not include the reports of 
any x-rays he recommended, and did not provide sufficiently 
detailed information to assess the degree of functional 
impairment under the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995). 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court found 
that the Board erred in not adequately considering functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45, when evaluating a 
service-connected disability involving a joint.  
Additionally, because the Codes used to rate the veteran's 
low back disability are cast in large measure in terms of 
limitation of motion, any examination for rating purposes 
must be expressed in terms of the degree of additional range-
of-motion loss due to any pain on use, incoordination, 
weakness, fatigability, or pain during flare-ups.  DeLuca.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law and to ensure the 
veteran's receipt of due process of law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran-appellant if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992).  

The evidentiary record indicates that the National Personal 
Records Center (NPRC) forwarded the veteran's service medical 
records to the RO in March 1972.  However, the service 
medical records are not in the claims file.  In a decision by 
the U. S. Court of Appeals for Federal Circuit, Hayre v. 
West, 188 F.3d 1327 (Fed. Cir 1999), the Court held that VA 
has a duty to obtain or attempt to obtain all of the 
veteran's service medical records.  Accordingly, the RO 
should take appropriate steps to obtain the veteran's service 
medical records and associate them with the claims file.  

On remand of the appeal, the Board stresses that while the VA 
has a duty to assist the veteran with the development of the 
evidence in connection with his claim, the duty to assist is 
not always a one-way street.  38 U.S.C.A. § 5107(a) (West 
1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Federal regulations provide, in pertinent part, as follows:  

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (2000).  

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should obtain all of the 
veteran's service medical from the NPRC 
and associate them with the claims 
folder.  The attempts to obtain the 
foregoing documents should be fully 
outlined according to applicable 
procedures, and any negative responses to 
the request(s) for the records should be 
committed to writing and made a part of 
the record.  If the service medical 
records cannot be obtained, inquiry 
should be made of the veteran as to 
whether he has the original records.  If 
so, all such records should be forwarded 
to the VA.  If he does not have the 
records, the RO should obtain the names 
and addresses of all medical facilities 
in service where treatment was received 
for the disabilities at issue, and a 
special search for such records should be 
initiated.  In the event that a search 
for service medical records is 
unsuccessful, the veteran should be 
advised in writing of the deficiency.  In 
particular, he should be advised that he 
may submit alternate evidence to support 
his contention that he had a skin 
disorder in service or that he received 
treatment for same in service.  This 
evidence may take the following forms.  
However, the veteran may submit any other 
evidence he finds appropriate: statements 
from service medical personnel, "buddy" 
certificates or affidavits, employment 
physical examinations, medical evidence 
from hospitals, clinics and private 
physicians by which or by whom a veteran 
may have been treated, especially soon 
after discharge, letters written during 
service, photographs taken during 
service, and pharmacy prescription 
records.  

3.  The RO should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated the 
veteran for his back problems since 1999, 
and for any skin problems since his 
discharge from service.  Based on the 
veteran's response, the RO should attempt 
to obtain copies of all such records from 
the identified treatment sources as well 
as any VA clinical records, not already 
obtained, and associate them with the 
claims folder.  

4.  If the veteran submits competent 
evidence of continuity of his skin 
disability postservice or evidence of a 
relationship between any current ski 
disability and service, he should be 
afforded a VA dermatological examination 
to determine the correct diagnosis, 
etiology and, if possible, date of onset 
of any identified skin disorder of the 
feet and groin.  The claims folder and a 
copy of this REMAND must be made 
available to the examiner for review, and 
the examiner should indicate that he or 
she reviewed the file.  The examiner 
should provide an opinion as to the 
following questions:

I.  Whether it is at least as likely 
as not that any identified skin 
disorder of the feet and groin had 
its onset in service or is otherwise 
related to service.  

II.  Whether it is at least as 
likely as not any current skin 
disorder is due to or the result of 
or being aggravated by a service 
connected disability.  If 
aggravated, the degree of 
aggravation should be quantified.  

In formulating a response, the physician 
should utilize the phrase underlined 
above which sets forth the standard of 
proof necessary to grant a claim.  The 
physician should provide a complete 
rationale for all opinions offered.  If 
the physician is unable to make any 
determination, she/he should so state and 
indicate the reasons.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

5.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his service-connected 
low back disability and diffuse 
polyarthralgia.  The claims folder and a 
copy of this REMAND must be made 
available to the examiner for review, and 
the examiner should indicate whether he 
or she reviewed the claims file.  All 
indicated tests and studies should be 
accomplished, and the clinical findings 
should be reported in detail.  The 
examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  The 
answers should be proceeded with the 
Roman numeral corresponding to the Roman 
numeral of the question or instruction.  
If the examiner finds that it is not 
feasible to answer a particular question 
or follow a particular instruction, he or 
she should so indicate and provide an 
explanation.  

I.  The examiner should detail the 
range of motion in degrees of the 
lumbar spine and any joint affected 
by polyarthralgia.  The normal 
ranges of motion of the affected 
joints should also be specified.  

II.  The examiner should indicated 
whether there is listing of the 
whole spine to the opposite side, 
positive Goldthwait's sign, abnormal 
mobility on forced motion, or muscle 
spasm on extreme forward bending.  

III.  The examiner should determine 
whether the veteran's low back or 
any other joint affected by 
polyarthralgia exhibits weakened 
movement, excess fatigability, or 
incoordination.  If feasible, these 
determinations should be expressed 
in terms of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to any 
excess fatigability, weakened 
movement or incoordination.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

IV.  Lastly, the examiner should 
express an opinion on whether pain 
of the low back or any joint 
affected by polyarthralgia could 
significantly limit functional 
ability during flare-ups or when the 
low back is used repeatedly over a 
period of time.  These 
determinations should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

Each question must be fully answered and 
explained.  If it is not feasible to 
answer any question posed, the reasons 
therefor should be indicated.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.

6.  The veteran should also be afforded a 
special neurological examination.  The 
claims folder and a copy of this REMAND 
must be made available to the examiner 
for review, and the examiner should 
indicate whether he or she reviewed the 
claims file.  All indicated tests and 
studies should be accomplished, and the 
clinical findings should be reported in 
detail.  The examiner should note whether 
it is at least as likely as not that the 
veteran has any neurological 
symptomatology associated with his 
service connected low back disability 
with diffuse polyarthralgia.  If so, all 
symptoms and the degree of severity 
should be noted.  In particular, it 
should be noted whether the veteran has 
sciatic neuropathy; and if so, whether 
there are any neurological findings 
appropriate to the site of any diseased 
disc, absent ankle jerk, or 
characteristic pain.  If sciatic 
neuropathy is present, the frequency and 
severity should be discussed.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if the examiner 
has provided all medical findings 
necessary to rate the veteran's service-
connected back disability with 
polyarthralgia, and whether the examiners 
have responded to all questions posed.  
In addition, the RO should ensure that 
the provision pertaining to the duty to 
assist as provided for in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A) have been met.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the VA examination reports do not 
include adequate responses to the 
specific opinions requested, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000).  

8.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  The RO 
should adjudicate the merits of the 
veteran's claims based on all the 
evidence of record and all governing 
legal authority, including the Veterans 
Claims Assistance Act of 2000.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
issued a Supplemental Statement of the 
Case and given an opportunity to respond 
thereto.  If the veteran fails to appear 
for any examinations, the letter(s) 
notifying him of the dates and places of 
the examinations and the address to which 
the letter(s) was sent should be included 
in the claims folder.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


